DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of amendment and remarks filed on 11/3/21. Claims 11-21 are pending and examine din the application.
						Status of Claims
	Claims 1-10 are canceled.
The following new ground of rejection is necessitated by the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is new matter rejection.

    PNG
    media_image1.png
    25
    239
    media_image1.png
    Greyscale

In accordance with MPEP 714.02, applicants should specifically point out support for any amendments made to the disclosure.
The following rejection is maintained.

Claims 11-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is written description rejection.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.) 
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").

    PNG
    media_image2.png
    617
    629
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    755
    667
    media_image3.png
    Greyscale


From the arrow pointed at page 4, the polyorganosiloxane is a mixture of formula Ia and Ib and II and III  “ wherein, in the polyorganosiloxane A1, the average ratio of the sum of units 
In formulae Ia and Ib and formulae II and III ,R1 and R3 represent a monovalent hydrocarbyl radical having 1-40 carbon atoms.  Instant specification does not describe the scope for hydrocarbyl” . Is it alkyl, or alkenyl or alkynyl or aryl or heterocyclic and  all these moieties  are  unsubstituted or substituted with any functional group “.
In formula I b, R2 is radical of formula IV which is,  

    PNG
    media_image4.png
    242
    624
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    222
    595
    media_image5.png
    Greyscale


Instant specification does not describe the scope for hydrocarbyl radical for R5, R6 and R9. 


    PNG
    media_image6.png
    187
    513
    media_image6.png
    Greyscale

	Which polymer correspond to formula II and which polymer correspond to formula III? Which polymer is formula Ia and which polymer is drawn to formula Ib?
What is silicone fluid 2 available from Wacker Chemie AG?
Therefore, instant specification does not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention drawn to film forming stable and transparent microemulsion and a leave on or wash off product for hair care drawn to microemulsion of claim 11.
Response to Arguments
Applicant's arguments filed 11/3/21 have been fully considered but they are not persuasive.
Applicants argue that the claims are addressed to one skilled in the art. One skilled in the art has no problem with the definitions of the various terms outlined by the Examiner. For example, the term “hydrocarbyl” is an adjective derived from the term “hydrocarbon,” and refers to organic radicals containing only the elements hydrogen and carbon. These organic radicals may be alkyl radicals, alkenyl radicals, alkynyl radicals, aryl radicals, alkaryl radicals, and the 
In response to the above argument, the written description requirement . . . is not necessarily met as matter of law because the claim language appears in ipsis verbis in the specification.” Enzo Biochem, Inc. v. Gen–Probe Inc., 323 F.3d 956, 968 (Fed. Cir. 2002).  The appearance of … words in a specification or a claim, even an original claim, does not
necessarily satisfy” § 112, ¶ 1 because it may not both put  others on notice of the scope of the claimed invention and demonstrate possession of that invention. Id. at 968–69.
In the instant case, specification fails to define the scope of “ hydrocarbyl” argued by applicants.  Specification does not recite the specific monomer species under Ia, Ib, II and III that is “ amino-alkyl -containing polyorganosiloxane A1” and does not describe the monomer species  VII, VIII,IX and X  that is “silicone resin A2”. 
Applicants also argue that Amino-functional silicone fluid 1 is a linear polymer corresponding to the claimed polymer Al and constructed from units of the general Formulae Ia, Ib, and III, were R4 is hydroxyl or methoxy. This polymer is a polymer of the invention, since the ratio of II/III is equal to zero. Amino-functional silicone fluid 2 is a linear polymer constructed 4 is hydroxyl or methoxy and R3 is methyl and 64 mole percent of the end groups are methyl. This latter polymer is not a polymer A1 of the invention, since the ratio of II/III is equal to 1.78. The formulae of both silicone fluid 1 and silicone fluid 2 are described on page 7 of the application
In response to the above argument, claim 11 does not recite that ratio II/III is equal to zero but recites it is less than or equal to 1. 
Instant specification at paged 7, under “detailed description of the preferred embodiments “ describes:

    PNG
    media_image6.png
    187
    513
    media_image6.png
    Greyscale

Applicants describe the amino-functional fluid 1 by trademark name. What are the monomers that correspond to this amino-functional silicone fluid 1 wherein the ratio of II/III is equal to zero? What is  R under Ia, Ib, II and III ?
There is no description of the monomers under VII, VIII,IX and X  that is  described as MQ silicone resin , WACKER® BELSIL TM 803 UNDER  “silicone resin A2”described at page 7.
What is the structure of these polymers  drawn amino-functional silicone fluid 1and  silicone resin A2 described by trademark names?
	There is no description in the instant specification for “ hydrocarbyl” and no description for the species under each monomer which forms the polymer.   The specification  does not .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619